United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3707
                         ___________________________

                              Timothy Joseph Carroll,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

 Norfolk Regional Center; Rosetta McAllister, RN; Tom Barr, Manager; Mike
Eppman, Social Worker; Don Witmar, Head Compliance Specialist; Kristine Boe
  Simmons, Co-Manager/Assistant Manager; Diane Schumacher, Head Nurse
          Supervisor; Nebraska State Patrol; NSP Sergeant Rowe,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                            Submitted: August 22, 2022
                              Filed: August 25, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Timothy Carroll, an involuntarily committed patient in a sex offender treatment
program at Norfolk Regional Center in Nebraska, appeals a decision of the district
court.1 The court granted summary judgment for the defendants in an action brought
under 42 U.S.C. § 1983. Upon careful de novo review, we agree with the district
court that the Center’s policy did not violate clearly established law. See Beaulieu
v. Ludeman, 690 F.3d 1017, 1038-41 (8th Cir. 2012). Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Brian C. Buescher, United States District Judge for the District
of Nebraska.

                                        -2-